        Case 1:17-cv-01154-EGS Document 100 Filed 03/31/20 Page 1 of 1


                 United States Court of Appeals
                              FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________


No. 19-5237                                                  September Term, 2019
                                                                        1:17-cv-01154-EGS
                                                    Filed On: March 31, 2020 [1836126]
Richard Blumenthal, et al.,

              Appellees

       v.

Donald J. Trump, in his official capacity as
President of the United States of America,

              Appellant

                                       MANDATE

      In accordance with the judgment of February 7, 2020, and pursuant to Federal
Rule of Appellate Procedure 41, this constitutes the formal mandate of this court.


                                                           FOR THE COURT:
                                                           Mark J. Langer, Clerk

                                                   BY:     /s/
                                                           Daniel J. Reidy
                                                           Deputy Clerk




Link to the judgment filed February 7, 2020
        Case 1:17-cv-01154-EGS Document 100-1 Filed 03/31/20 Page 1 of 1




                   United States Court of Appeals
                           FOR THE DISTRICT OF COLUMBIA CIRCUIT



No. 19-5237                                                      September Term, 2019
                                                                 FILED ON: FEBRUARY 7, 2020

RICHARD BLUMENTHAL, ET AL.,
                 APPELLEES

v.

DONALD J. TRUMP, IN HIS OFFICIAL CAPACITY AS PRESIDENT OF THE UNITED STATES OF AMERICA,
                    APPELLANT


                           Appeal from the United States District Court
                                   for the District of Columbia
                                       (No. 1:17-cv-01154)


       Before: HENDERSON, TATEL and GRIFFITH, Circuit Judges

                                       JUDGMENT

       This cause came on to be heard on the record on appeal from the United States District
Court for the District of Columbia and was argued by counsel. On consideration thereof, it is

       ORDERED and ADJUDGED that the first judgment of the District Court that the
Members sustained their burden to show that they have standing to bring their claims be reversed
and the case be remanded with instructions to dismiss the complaint; and the second judgment of
the District Court that the Members have a cause of action and have stated a claim be vacated as
moot, in accordance with the opinion of the court filed herein this date.

                                          Per Curiam



                                                           FOR THE COURT:
                                                           Mark J. Langer, Clerk

                                                   BY:     /s/

                                                           Daniel J. Reidy
                                                           Deputy Clerk


Date: February 7, 2020

Opinion Per Curiam
